DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/29/2022 has been entered.

Allowable Subject Matter
Prosecution on the merits of this application is reopened on claims 1-30 and are considered unpatentable for the reasons indicated below: 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-30 are rejected under 35 U.S.C. 103 as being unpatentable over Blanchard (US Pat. 4,855,595, hereinafter Blanchard) in view of Richardson et al. (US PGPub 2020/0035472, hereinafter Richardson).
Regarding claim 1, Fig. 35 of Blanchard discloses a first surface (226) extending along a first direction and a second direction perpendicular to the first direction; a second surface (227) extending along the first direction and the second direction; an ion channel (229) defined between the first surface (226) and the second surface (227), the ion channel (229) configured to receive a stream of ions (see Fig. 35); a first array of electrodes associated with the first surface (226) and second array of electrodes associated with the second surface (227), each of the first and second arrays of electrodes including; a first plurality of electrodes arranged along the first direction, and a second plurality of electrodes arranged along the second direction (see col. 13, lines 33-47); and a controller configured to apply a first voltage signal to the first plurality of electrodes, wherein the first plurality of electrodes are configured to generate, based on the first voltage signal, a drive potential, and apply a second voltage signal to the first array of electrodes and the second array of electrodes, the first and second arrays of electrodes configured to generate an electric potential based on the second voltage signal (see col. 13, lines 33-67), wherein the drive potential and the electric potential are configured to direct a first portion of the stream of ions having ions with mobilities in a first mobility range along a first path (k0=1) and a second portion of the stream of ions having ions with mobilities in a second mobility range along a second path (k0=2) (see col. 13-14, lines 48-14).
A difference between Blanchard and the claimed invention is the drive potential travels along the first direction. However, in the same field of endeavor, Fig. 2 of Richardson discloses a plurality of planar arrays of electrodes for filtering ions based on mobility (see paragraphs [0202-0204]). Richardson further discloses applying a traveling DC voltage to urge the ions along the drift cell (see paragraph [0210]). In view of such teaching, it would have been obvious to the ordinary artisan before the effective filing date to modify Blanchard by applying the travelling DC voltage to the electrodes for the purpose of urging the ions to separate based on mobility to the desired path of the assigned mobility range of the electrodes as taught by Richardson.
Regarding claim 2, Fig. 35 of Blanchard discloses only ions of the first mobility range (i.e. k0=1) being directed along the first path are permitted to exit the system (see col. 13, lines 48-67).
Regarding claim 3, Fig. 35 of Blanchard discloses the second plurality of electrodes includes a first electrode and a second electrode spaced apart from the first electrode along the second direction, and the first plurality of electrodes are located between the first electrode and the second electrode (see Fig. 35).
Regarding claim 4, Fig. 35 of Blanchard discloses the second voltage signal is applied to the first, second, and at least third electrodes of the first plurality of electrodes (see col. 13, lines 33-47), wherein the first, second, and third electrodes are configured to generate, based on the second voltage signal, the electric potential. 
A difference between Blanchard and the claimed invention is the electric potential is a DC potential gradient that either decreases or increases along the second direction. However, in the same field of endeavor, Fig. 2 of Richardson discloses a plurality of planar arrays of electrodes for filtering ions based on mobility (see paragraphs [0202-0204]). Richardson further discloses applying a traveling DC voltage to urge the ions along the drift cell (see paragraph [0210]). Richardson teaches the DC voltages decrease as they travel in the direction of the traveling wave (see paragraph [0205]). In view of such teaching, it would have been obvious to the ordinary artisan before the effective filing date to modify Blanchard by applying the travelling DC voltage to the electrodes for the purpose of urging the ions to separate based on mobility to the desired path of the assigned mobility range of the electrodes as taught by Richardson.
Regarding claim 5, a difference between Blanchard and the claimed invention is the second voltage signal is a DC voltage gradient and the electric potential is a DC potential gradient, the DC potential gradient decreasing or increasing along the second direction. However, in the same field of endeavor, Fig. 2 of Richardson discloses a plurality of planar arrays of electrodes for filtering ions based on mobility (see paragraphs [0202-0204]). Richardson further discloses applying a traveling DC voltage to urge the ions along the drift cell (see paragraph [0210]). Richardson teaches the DC voltages decrease as they travel in the direction of the traveling wave (see paragraph [0205]). In view of such teaching, it would have been obvious to the ordinary artisan before the effective filing date to modify Blanchard by applying the travelling DC voltage to the electrodes for the purpose of urging the ions to separate based on mobility to the desired path of the assigned mobility range of the electrodes as taught by Richardson.
Regarding claim 6, a difference between Blanchard and the claimed invention is the first voltage signal is a traveling wave voltage signal and the drive potential is a traveling drive potential that travels along the first direction. However, in the same field of endeavor, Fig. 2 of Richardson discloses a plurality of planar arrays of electrodes for filtering ions based on mobility (see paragraphs [0202-0204]). Richardson further discloses applying a traveling DC voltage to urge the ions along the drift cell (see paragraph [0210]). In view of such teaching, it would have been obvious to the ordinary artisan before the effective filing date to modify Blanchard by applying the travelling DC voltage to the electrodes for the purpose of urging the ions to separate based on mobility to the desired path of the assigned mobility range of the electrodes as taught by Richardson.
Regarding claim 7, Blanchard discloses a barrier having an aperture (21), the aperture configured to allow passage of the first portion of the stream of ions through the barrier, and the barrier configured to block the second portion of the stream of ions (see col. 8, lines 3-61).
Regarding claim 8, a difference between Blanchard and the claimed invention is the controller is configured to apply a third voltage signal to the first and second array of electrodes along a third direction opposite the second direction, wherein the first path is substantially the same as the second path. However, in the same field of endeavor, Fig. 2 of Richardson discloses a plurality of planar arrays of electrodes for filtering ions based on mobility (see paragraphs [0202-0204]). Richardson further discloses applying a traveling DC voltage to urge the ions along the drift cell (see paragraph [0210]). Richardson further teaches applying a travelling wave in a reverse direction for different applications (i.e. ejecting or storing ions) (see paragraph [0039]). In view of such teaching, it would have been obvious to the ordinary artisan before the effective filing date to modify Blanchard by applying the travelling DC voltage to the electrodes for the purpose of urging the ions to separate based on mobility to the desired path of the assigned mobility range of the electrodes as taught by Richardson.
Regarding claim 9, a difference between Blanchard and the claimed invention is the second voltage signal is a first DC voltage gradient that either decreases along the second direction and the third voltage signal is a second DC voltage gradient that decreases along the third direction. However, in the same field of endeavor, Fig. 2 of Richardson discloses a plurality of planar arrays of electrodes for filtering ions based on mobility (see paragraphs [0202-0204]). Richardson further discloses applying a traveling DC voltage to urge the ions along the drift cell (see paragraph [0210]). Richardson teaches the DC voltages decrease as they travel in the direction of the traveling wave (see paragraph [0205]). In view of such teaching, it would have been obvious to the ordinary artisan before the effective filing date to modify Blanchard by applying the travelling DC voltage to the electrodes for the purpose of urging the ions to separate based on mobility to the desired path of the assigned mobility range of the electrodes as taught by Richardson.
Regarding claim 10, Fig. 35 of Blanchard discloses each of the first and second arrays of electrodes include a third plurality of electrodes arranged along the first direction (see Fig. 35). 
A difference between Blanchard and the claimed invention is the drive potential travels along the first direction. However, in the same field of endeavor, Fig. 2 of Richardson discloses a plurality of planar arrays of electrodes for filtering ions based on mobility (see paragraphs [0202-0204]). Richardson further discloses applying a traveling DC voltage to urge the ions along the drift cell (see paragraph [0210]). In view of such teaching, it would have been obvious to the ordinary artisan before the effective filing date to modify Blanchard by applying the travelling DC voltage to the electrodes for the purpose of urging the ions to separate based on mobility to the desired path of the assigned mobility range of the electrodes as taught by Richardson.
Regarding claim 11, Blanchard discloses a gas diffuser (65) configured to discharge gas into the ion channel and cause the gas to flow across the ion channel in a third direction, the third direction being opposite the first direction or the second direction (see col. 4, lines 56-61).
Regarding claim 12, a difference between Blanchard and the claimed invention is the electric potential is a DC potential gradient that either decreases or increases along the second direction. However, in the same field of endeavor, Fig. 2 of Richardson discloses a plurality of planar arrays of electrodes for filtering ions based on mobility (see paragraphs [0202-0204]). Richardson further discloses applying a traveling DC voltage to urge the ions along the drift cell (see paragraph [0210]). Richardson teaches the DC voltages decrease as they travel in the direction of the traveling wave (see paragraph [0205]). In view of such teaching, it would have been obvious to the ordinary artisan before the effective filing date to modify Blanchard by applying the travelling DC voltage to the electrodes for the purpose of urging the ions to separate based on mobility to the desired path of the assigned mobility range of the electrodes as taught by Richardson.
Regarding claim 13, a difference between Blanchard and the claimed invention is the DC potential gradient causes the first portion of the stream of ions to assume a first equilibrium position along the second direction and the second portion of the stream of ions to assume a second equilibrium position along the second direction. However, in the same field of endeavor, Fig. 2 of Richardson discloses a plurality of planar arrays of electrodes for filtering ions based on mobility (see paragraphs [0202-0204]). Richardson further discloses applying a traveling DC voltage to urge the ions along the drift cell (see paragraph [0210]). Richardson further teaches applying a travelling wave in a reverse direction for different applications (i.e. ejecting or storing ions) (see paragraph [0039]). In view of such teaching, it would have been obvious to the ordinary artisan before the effective filing date to modify Blanchard by applying the travelling DC voltage to the electrodes for the purpose of urging the ions to separate based on mobility to the desired path of the assigned mobility range of the electrodes as taught by Richardson.
Regarding claim 14, Fig. 35 of Blanchard discloses at least a portion of the first path (k0=1) at least a portion of the second path (k0=2) are substantially parallel (see Fig. 35).
Regarding claim 15, a difference between Blanchard and the claimed invention is the DC voltage gradient is non-linear. However, in the same field of endeavor, Fig. 2 of Richardson discloses a plurality of planar arrays of electrodes for filtering ions based on mobility (see paragraphs [0202-0204]). Richardson further discloses applying a traveling DC voltage to urge the ions along the drift cell (see paragraph [0210]). Richardson teaches the DC voltages decrease as they travel in the direction of the traveling wave (see paragraph [0205]). In view of such teaching, it would have been obvious to the ordinary artisan before the effective filing date to modify Blanchard by applying the travelling DC voltage to the electrodes for the purpose of urging the ions to separate based on mobility to the desired path of the assigned mobility range of the electrodes as taught by Richardson.
Regarding claim 16, Fig. 35 of Blanchard discloses a first surface (226) extending along a first direction and a second direction perpendicular to the first direction, a second surface (227) extending along the first and second directions, a first array of electrodes associated with the first surface (226) and a second array of electrodes associated with the second surface (227), each of the first and second arrays of electrodes including a first plurality of electrodes arranged along the first direction, and a second plurality of electrodes arranged along the second direction, and the ion channel (229) defined between the first surface (226) and the second surface (227) (see col. 13, lines 33-47); applying, by a controller, a first voltage signal to the first plurality of electrodes (see col. 13, lines 33-67); generating, by the first plurality of electrodes, a drive potential based on the first voltage signal; applying, by the controller, a second voltage signal to the first array of electrodes and the second array of electrodes; generating, by the first and second array of electrodes, an electric potential based on the second voltage signal (see col. 13, lines 33-67); directing a first portion of the stream of ions having ions with mobilities in a first mobility range along a first path (k0=1) with the drive potential and the electric potential; and directing a second portion of the stream of ions having ions with mobilities in a second mobility range along a second path (k0=2) with the drive potential and the electric potential (see col. 13-14, lines 48-14).
 A difference between Blanchard and the claimed invention is the drive potential travels along the first direction. However, in the same field of endeavor, Fig. 2 of Richardson discloses a plurality of planar arrays of electrodes for filtering ions based on mobility (see paragraphs [0202-0204]). Richardson further discloses applying a traveling DC voltage to urge the ions along the drift cell (see paragraph [0210]). In view of such teaching, it would have been obvious to the ordinary artisan before the effective filing date to modify Blanchard by applying the travelling DC voltage to the electrodes for the purpose of urging the ions to separate based on mobility to the desired path of the assigned mobility range of the electrodes as taught by Richardson.
Regarding claim 17, Fig. 35 of Blanchard discloses removing, from the ion filtering device, only ions of the first mobility range directed along the first path (k0=1) (see col. 13, lines 48-67).
Regarding claim 18, Fig. 35 of Blanchard discloses the second plurality of electrodes includes a first electrode and a second electrode spaced apart from the first electrode along the second direction, and the first plurality of electrodes are located between the first and second electrodes (see Fig. 35).
Regarding claim 19, Fig. 35 of Blanchard discloses the second voltage signal is applied to the first, second, and at least third electrodes of the first plurality of electrodes (see col. 13, lines 33-47), wherein the first, second, and third electrodes are configured to generate, based on the second voltage signal, the electric potential. 
A difference between Blanchard and the claimed invention is the electric potential is a DC potential gradient that either decreases or increases along the second direction. However, in the same field of endeavor, Fig. 2 of Richardson discloses a plurality of planar arrays of electrodes for filtering ions based on mobility (see paragraphs [0202-0204]). Richardson further discloses applying a traveling DC voltage to urge the ions along the drift cell (see paragraph [0210]). Richardson teaches the DC voltages decrease as they travel in the direction of the traveling wave (see paragraph [0205]). In view of such teaching, it would have been obvious to the ordinary artisan before the effective filing date to modify Blanchard by applying the travelling DC voltage to the electrodes for the purpose of urging the ions to separate based on mobility to the desired path of the assigned mobility range of the electrodes as taught by Richardson.
Regarding claim 20, a difference between Blanchard and the claimed invention is the second voltage signal is a DC voltage gradient and the electric potential is a DC potential gradient, the DC potential gradient decreasing or increasing along the second direction. However, in the same field of endeavor, Fig. 2 of Richardson discloses a plurality of planar arrays of electrodes for filtering ions based on mobility (see paragraphs [0202-0204]). Richardson further discloses applying a traveling DC voltage to urge the ions along the drift cell (see paragraph [0210]). Richardson teaches the DC voltages decrease as they travel in the direction of the traveling wave (see paragraph [0205]). In view of such teaching, it would have been obvious to the ordinary artisan before the effective filing date to modify Blanchard by applying the travelling DC voltage to the electrodes for the purpose of urging the ions to separate based on mobility to the desired path of the assigned mobility range of the electrodes as taught by Richardson.
Regarding claim 21, a difference between Blanchard and the claimed invention is the first voltage signal is a traveling wave voltage signal and the drive potential is a traveling drive potential that travels along the first direction. However, in the same field of endeavor, Fig. 2 of Richardson discloses a plurality of planar arrays of electrodes for filtering ions based on mobility (see paragraphs [0202-0204]). Richardson further discloses applying a traveling DC voltage to urge the ions along the drift cell (see paragraph [0210]). In view of such teaching, it would have been obvious to the ordinary artisan before the effective filing date to modify Blanchard by applying the travelling DC voltage to the electrodes for the purpose of urging the ions to separate based on mobility to the desired path of the assigned mobility range of the electrodes as taught by Richardson.
Regarding claim 22, Blanchard discloses a barrier having an aperture (21), the aperture configured to allow passage of the first portion of the stream of ions through the barrier, and the barrier configured to block the second portion of the stream of ions (see col. 8, lines 3-61).
Regarding claim 23, a difference between Blanchard and the claimed invention is the controller is configured to apply a third voltage signal to the first and second array of electrodes along a third direction opposite the second direction, wherein the first path is substantially the same as the second path. However, in the same field of endeavor, Fig. 2 of Richardson discloses a plurality of planar arrays of electrodes for filtering ions based on mobility (see paragraphs [0202-0204]). Richardson further discloses applying a traveling DC voltage to urge the ions along the drift cell (see paragraph [0210]). Richardson further teaches applying a travelling wave in a reverse direction for different applications (i.e. ejecting or storing ions) (see paragraph [0039]). In view of such teaching, it would have been obvious to the ordinary artisan before the effective filing date to modify Blanchard by applying the travelling DC voltage to the electrodes for the purpose of urging the ions to separate based on mobility to the desired path of the assigned mobility range of the electrodes as taught by Richardson.
Regarding claim 24, a difference between Blanchard and the claimed invention is the second voltage signal is a first DC voltage gradient that either decreases along the second direction and the third voltage signal is a second DC voltage gradient that decreases along the third direction. However, in the same field of endeavor, Fig. 2 of Richardson discloses a plurality of planar arrays of electrodes for filtering ions based on mobility (see paragraphs [0202-0204]). Richardson further discloses applying a traveling DC voltage to urge the ions along the drift cell (see paragraph [0210]). Richardson teaches the DC voltages decrease as they travel in the direction of the traveling wave (see paragraph [0205]). In view of such teaching, it would have been obvious to the ordinary artisan before the effective filing date to modify Blanchard by applying the travelling DC voltage to the electrodes for the purpose of urging the ions to separate based on mobility to the desired path of the assigned mobility range of the electrodes as taught by Richardson.
Regarding claim 25, Fig. 35 of Blanchard discloses each of the first and second arrays of electrodes include a third plurality of electrodes arranged along the first direction (see Fig. 35). 
A difference between Blanchard and the claimed invention is the drive potential travels along the first direction. However, in the same field of endeavor, Fig. 2 of Richardson discloses a plurality of planar arrays of electrodes for filtering ions based on mobility (see paragraphs [0202-0204]). Richardson further discloses applying a traveling DC voltage to urge the ions along the drift cell (see paragraph [0210]). In view of such teaching, it would have been obvious to the ordinary artisan before the effective filing date to modify Blanchard by applying the travelling DC voltage to the electrodes for the purpose of urging the ions to separate based on mobility to the desired path of the assigned mobility range of the electrodes as taught by Richardson.
Regarding claim 26, Blanchard discloses a gas diffuser (65) configured to discharge gas into the ion channel and cause the gas to flow across the ion channel in a third direction, the third direction being opposite the first direction or the second direction (see col. 4, lines 56-61).
Regarding claim 27, a difference between Blanchard and the claimed invention is the electric potential is a DC potential gradient that either decreases or increases along the second direction. However, in the same field of endeavor, Fig. 2 of Richardson discloses a plurality of planar arrays of electrodes for filtering ions based on mobility (see paragraphs [0202-0204]). Richardson further discloses applying a traveling DC voltage to urge the ions along the drift cell (see paragraph [0210]). Richardson teaches the DC voltages decrease as they travel in the direction of the traveling wave (see paragraph [0205]). In view of such teaching, it would have been obvious to the ordinary artisan before the effective filing date to modify Blanchard by applying the travelling DC voltage to the electrodes for the purpose of urging the ions to separate based on mobility to the desired path of the assigned mobility range of the electrodes as taught by Richardson.
Regarding claim 28, a difference between Blanchard and the claimed invention is the DC potential gradient causes the first portion of the stream of ions to assume a first equilibrium position along the second direction and the second portion of the stream of ions to assume a second equilibrium position along the second direction. However, in the same field of endeavor, Fig. 2 of Richardson discloses a plurality of planar arrays of electrodes for filtering ions based on mobility (see paragraphs [0202-0204]). Richardson further discloses applying a traveling DC voltage to urge the ions along the drift cell (see paragraph [0210]). Richardson further teaches applying a travelling wave in a reverse direction for different applications (i.e. ejecting or storing ions) (see paragraph [0039]). In view of such teaching, it would have been obvious to the ordinary artisan before the effective filing date to modify Blanchard by applying the travelling DC voltage to the electrodes for the purpose of urging the ions to separate based on mobility to the desired path of the assigned mobility range of the electrodes as taught by Richardson.
Regarding claim 29, Fig. 35 of Blanchard discloses at least a portion of the first path (k0=1) at least a portion of the second path (k0=2) are substantially parallel (see Fig. 35).
Regarding claim 30, a difference between Blanchard and the claimed invention is the DC voltage gradient is non-linear. However, in the same field of endeavor, Fig. 2 of Richardson discloses a plurality of planar arrays of electrodes for filtering ions based on mobility (see paragraphs [0202-0204]). Richardson further discloses applying a traveling DC voltage to urge the ions along the drift cell (see paragraph [0210]). Richardson teaches the DC voltages decrease as they travel in the direction of the traveling wave (see paragraph [0205]). In view of such teaching, it would have been obvious to the ordinary artisan before the effective filing date to modify Blanchard by applying the travelling DC voltage to the electrodes for the purpose of urging the ions to separate based on mobility to the desired path of the assigned mobility range of the electrodes as taught by Richardson.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANWAY CHANG whose telephone number is (571)270-5766. The examiner can normally be reached Monday - Friday 7:30 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Hanway Chang
August 10, 2022
/HC/           Examiner, Art Unit 2881                                                                                                                                                                                             
/ROBERT H KIM/           Supervisory Patent Examiner, Art Unit 2881